                   United States District Court
                     District of Massachusetts
___________________________________
                                    )
Sensitech Inc.,                     )
                                    )
          Plaintiff,                )
                                    )
                v.                  )    Civil Action No.
                                    )    20-11043-NMG
LimeStone FZE and Samer Alwash      )
                                    )
          Defendants.               )
___________________________________)


                          Memorandum & Order
GORTON, J.

      This action arises out of a contract dispute between

Sensitech Inc. (“Sensitech” or “plaintiff”), LimeStone FZE

(“LimeStone”) and its owner, Samer Alwash (“Mr. Alwash” or

“individual defendant”) (collectively, “defendants”).     Pending

before the Court are Mr. Alwash’s motion to dismiss the

complaint for lack of personal jurisdiction and Sensitech’s

motion to dismiss the defendants’ counterclaims for failure to

state a claim.     For the reasons that follow, the motion of

defendant Alwash will be allowed and plaintiff’s motion will be

allowed, in part, and denied, in part.

II.   Background

      A. The Facts

      Sensitech is a Delaware corporation with its principal

place of business in Massachusetts.     It manufactures and sells



                                  -1-
products and services which monitor the quality, integrity and

security of cargo for its customers during the interstate and

world-wide transport of those items.   Since 2008, Sensitech has

worked with LimeStone to distribute its products throughout the

United Arab Emirates (“the UAE”) and Saudi Arabia.   LimeStone is

a Dubai-based company that distributes Sensitech’s monitors.    It

is allegedly owned and controlled by Mr. Alwash, an individual

who resides in Amsterdam, the Netherlands and who serves as the

company’s Managing Director.

     In or about 2015, Sensitech and LimeStone executed a

Distributor Agreement (“the Agreement”), pursuant to which

LimeStone bought “Cold Chain” monitors and related products from

Sensitech on credit, re-sold them to end-users in the UAE and

Saudi Arabia and then reimbursed Sensitech.   The Agreement

provided, inter alia, that LimeStone would be the exclusive

distributor of Sensitech’s products within that region, although

it reserved to Sensitech the right to sell and service directly

its own products there.

     To support that arrangement, Sensitech submits that it also

disclosed certain confidential information to LimeStone,

including customer-specific pricing, product development

roadmaps and Professional Services trade secrets, plans and

documents.   The Agreement authorized LimeStone to utilize that

information during the course of the business relationship but


                                -2-
required it to return all such information at the expiration of

the contract.

     The Agreement initially was set to expire in March, 2016,

but, via two amendments, was ultimately extended through

December, 2018, after which Sensitech chose not to renew.      By

that date, LimeStone apparently owed Sensitech nearly $115,000

for products LimeStone had purchased on credit, a debt which it

still has not paid.   It also purportedly failed to return the

confidential information of Sensitech which presumably remains

in the possession, custody or control of Mr. Alwash and

LimeStone.

     Sensitech alleges that, in addition to failing to pay its

debt and returning Sensitech’s confidential information,

defendants have also engaged in a variety of other activities

designed solely to harm Sensitech’s business.    For example, Mr.

Alwash allegedly posted on LimeStone’s LinkedIn page a secretly

recorded dinner conversation with a Sensitech representative

during which a variety of Sensitech’s confidential information

was discussed (“the video recording”).    Furthermore, after

Sensitech filed this action, Mr. Alwash supposedly published at

least three posts to his personal LinkedIn page stating that

Sensitech “is a criminal organization.”




                                -3-
     B. Procedural History

     Accordingly, in May, 2020, Sensitech sued Limestone and Mr.

Alwash in Massachusetts Superior Court, after which defendants

removed the action to this Court.       In June, 2020, plaintiff

filed an amended complaint, alleging against LimeStone breach of

contract (Count I)and breach of the covenant of good faith and

fair dealing (Count II); and, against both defendants,

Conversion (Count III); violation of the Massachusetts Trade

Secrets Act, M.G.L. c. 93, § 42A (Count IV); tortious

interference (Count V); common law misappropriation (Count VI);

violation of M.G.L. 93A (“Chapter 93A”) (Count VII) and

defamation (Count VIII).     It also seeks to enjoin LimeStone from

continuing 1) to represent in any forum that LimeStone is an

authorized distributor of Sensitech’s products, 2) to attempt to

sell Sensitech’s products to end-users, 3) to disclose

Sensitech’s confidential information on LinkedIn and 4) to post

on any social media platform matters that are clearly false,

defamatory or designed to inflict harm on Sensitech.

     Also in June, 2020, plaintiff filed a motion for a

temporary restraining order and preliminary injunction against

defendants which this Court allowed after a hearing.       One day

prior to the hearing, Alwash submitted a pro se “Declaration of

Samer Alwash, in support of Special Appearance to dismiss

Complaint for lack of personal jurisdiction” in which he asserts


                                  -4-
that the Court lacks personal jurisdiction over him because

1) he is not a citizen of the United States, has never resided

in this country and has never been to Massachusetts, 2) he owns

no property, has no bank account and engages in no business

activities in the Commonwealth and 3) he has not consented to

jurisdiction in this state.   During the hearing, Mr. Alwash

appeared without counsel, presented no rebuttal in opposition to

Sensitech’s allegations or to the entering of the preliminary

injunction but instead simply repeated his argument that this

Court lacks personal jurisdiction over him.

     Mr. Alwash has, since, retained counsel and the Court has

subsequently modified the preliminary injunction which remains

in effect.   The individual defendant also continues to contest

this Court’s exercise of personal jurisdiction over him and a

motion to dismiss for lack of personal jurisdiction, filed by

counsel, remains pending.

     Moreover, while purporting to preserve that jurisdictional

challenge, defendants filed an answer to the amended complaint

in January, 2021, in which they assert 12 counterclaims against

Sensitech.   Those counterclaims, in large part, mirror

plaintiff’s claims, including breach of contract, tortious

interference, breach of the covenant of good faith and fair

dealing and misappropriation of trade secrets.   Plaintiff has




                                -5-
moved to dismiss those counterclaims pursuant to Fed. R. Civ. P.

12(b)(6).

III. Defendant’s Motion to Dismiss the Complaint for Lack of
     Personal Jurisdiction

     A. Legal Standard

     On a motion to dismiss pursuant to Fed. R. Civ. P.

12(b)(2), the plaintiff bears the burden of showing that

personal jurisdiction is 1) statutorily authorized and

2) consistent with the Due Process Clauses of the United States

Constitution. See Cossart v. United Excel Corp., 804 F.3d 13, 18

(1st Cir. 2015); United States v. Swiss Am. Bank, Ltd, 274 F.3d

610, 618 (1st Cir. 2001).

     Where, as here, the Court will decide the motion without

first holding an evidentiary hearing, the Court applies the

“prima facie” standard of review and takes the plaintiff’s

     properly documented evidentiary proffers as true and
     construe[s] them in the light most favorable to
     [plaintiff’s] jurisdictional claim.

A Corp. v. All Am. Plumbing, Inc., 812 F.3d 54, 58 (1st Cir.

2016).   A plaintiff cannot, however, rely on the “unsupported

allegations” in its complaint but “must put forward evidence of

specific facts to demonstrate jurisdiction exists.” Id.

(internal citations omitted); see also Philips v. Prairie Eye

Center, 530 F.3d 22, 26 (1st Cir. 2008) (explaining that, in

order for a plaintiff to make a prima facie showing of



                                -6-
jurisdiction, it “ordinarily cannot rest upon the pleadings but

is obliged to adduce evidence of specific facts”).

     In a diversity suit, this Court acts as “the functional

equivalent of a state court sitting in the forum state.” See

Astro–Med, Inc. v. Nihon Kohden America, Inc., 591 F.3d 1, 8

(1st Cir. 2009).   As such, to make a prima facie showing of

personal jurisdiction, the plaintiff must demonstrate that the

exercise of jurisdiction 1) is permitted by the forum’s long-arm

statute, and 2) coheres with the Due Process Clause of the

Fourteenth Amendment of the United States Constitution

(“Fourteenth Amendment”) by showing that each defendant has

“minimum contacts” with Massachusetts. Daynard v. Ness, Motley,

Loadholt, Richardson & Poole, P.A., 290 F.3d 42, 52 (1st Cir.

2002).

         1. Massachusetts Long-Arm Statute

     The requirements of the Massachusetts long-arm statute,

M.G.L. c. 223A § 3, are substantially similar to (although

potentially more restrictive than) those imposed by the

Fourteenth Amendment. See Copia Commc'ns, LLC v. AMResorts,

L.P., 812 F.3d 1, 4 (1st Cir. 2016) (noting that “[r]ecently,

however, we have suggested that Massachusetts's long-arm statute

might impose more restrictive limits on the exercise of personal

jurisdiction than does the Constitution”).   The statute provides

that the exercise of personal jurisdiction by a court in


                                -7-
Massachusetts is proper in any action arising from, inter alia,

a defendant:

     (a) transacting business in this commonwealth;
     . . .
     (c) causing tortious injury by an act or omission in this
     commonwealth; or
     (d) causing tortious injury in this commonwealth by an act
     or omission outside this commonwealth if he regularly does
     or solicits business, or engages in any other persistent
     course of conduct, or derives substantial revenue from
     goods used or consumed or services rendered, in this
     commonwealth.
M.G.L. c. 223A, § 3.

          2. Due Process

     The Court’s jurisdiction may be either “specific” or

“general”. Swiss Am. Bank, 274 F.3d at 618.   Specific

jurisdiction requires a “demonstrable nexus” between the claims

of the plaintiff and the defendant’s contacts in the forum

state. Id.   General jurisdiction, on the other hand, exists when

the defendant has engaged in “continuous and systematic

activity, unrelated to the suit, in the forum state.” Id.

(quoting United Elec., Radio and Mach. Workers of Am. v. 163

Pleasant Street Corp., 960 F.2d 1080, 1088 (1st Cir. 1992)).

Here, because plaintiff presents only argument for specific

jurisdiction, this Court will narrow its jurisdictional analysis

accordingly.

     The “demonstrable nexus” required to establish specific

jurisdiction can be created only by the defendant’s contacts



                                -8-
with the forum state. Harlow v. Children’s Hosp., 432 F.3d 50,

58 (1st Cir. 2005).   In analyzing such contacts, this Court must

consider three factors: relatedness, purposeful availment and

reasonableness. See Astro-Med, Inc. v. Nihon Kohden Am., Inc.,

591 F.3d 1, 9 (1st Cir. 2009).    An affirmative finding as to all

three is required before a court can exercise specific

jurisdiction over a defendant. Phillips Exeter Academy v. Howard

Phillips Fund, 196 F.3d 284, 288 (1st Cir. 1999).

     B. Application to the Individual Defendant

          1. Consent/Waiver

     As a preliminary matter, Mr. Alwash neither consented nor

waived his objection to personal jurisdiction by filing counter-

claims with this Court.    The individual defendant timely raised

his jurisdictional defense, first, with the Massachusetts state

court and later, here.    In doing so, he has preserved his

challenge to personal jurisdiction and his counter-claims will

not operate as a waiver of it. See Gen. Contracting & Trading

Co., LLC v. Interpole, Inc., 940 F.2d 20, 24 (1st Cir. 1991)

(refusing to treat a counter-claim as a waiver of a

jurisdictional objection that was seasonably raised and

consistently pressed (citing Media Duplication Servs., Ltd. v.

HDG Software, Inc., 928 F.2d 1228, 1233 & n.2 (1st Cir. 1991));

see also Bayou Steel Corp. v. M/V Amsteloorn, 809 F.2d 1147,




                                 -9-
1149 & n.4 (5th Cir. 1987) (filing of a counterclaim “does not

operate as a waiver of an objection to jurisdiction”).

          2. Activities as a Corporate Officer

     The parties do not dispute that LimeStone is subject to

jurisdiction in this Court pursuant to the Agreement’s forum

selection clause.   It is also apparently undisputed that Mr.

Alwash has never been physically present in Massachusetts nor

does he personally conduct business in the Commonwealth.

Plaintiff, nevertheless, contends that the individual defendant

has the requisite minimum contacts with the forum state by

virtue of his role as the Managing Director, owner and sole

decision-maker of LimeStone.   For the following reasons, the

Court disagrees.

     In general, an individual’s status as a corporate officer

is insufficient to establish the minimum contacts required to

subject him or her to personal jurisdiction in a foreign forum.

See M-R Logistics, LLC v. Riverside Rail, LLC, 537 F. Supp. 2d

269, 279 (D. Mass. 2008) (“[I]t is axiomatic that jurisdiction

over the individual officers of a corporation may not be based

on jurisdiction over the corporation.” (internal quotation marks

and citation omitted)).   Although Massachusetts courts have

rejected the blanket assertion that individuals acting in their

official capacity are thereby shielded from suit in their




                               -10-
individual capacity, “more than mere participation” in the

affairs of the corporation is required. Id. at 280.

     Thus, personal jurisdiction over a corporate officer rests

on whether there is “an independent basis for jurisdiction based

on an individual’s actions”, rather than the corporation’s

contacts with the forum. Grice v. VIM Holdings Group, LLC, 280

F. Supp. 3d 258, 277 (D. Mass. 2017) (“The Court must analyze

the jurisdictional issue based on the officer’s personal

contacts with Massachusetts.” (emphasis in original)).    That

inquiry considers whether the individual was a “primary

participant” in the alleged wrongdoing as it relates to the

forum. Calder v. Jones, 465 U.S. 783, 790 (1984); M-R Logistics,

537 F. Supp. 2d at 280.   A Massachusetts court can, therefore,

exercise jurisdiction over a corporate officer when the

individual has “derived personal benefit” or acted beyond the

scope of his or her employment with respect to his or her

contacts with the Commonwealth. M-R Logistics, 537 F. Supp. 2d

at 280.

     Here, Sensitech has alleged no specific forum-based

contacts of Mr. Alwash providing an independent basis for

jurisdiction as a result of his personal conduct.   For one,

“Massachusetts” is mentioned only three times in the amended

complaint: 1) in the caption because plaintiff filed the action

in Massachusetts, 2) in the “Parties” section because Sensitech


                               -11-
has its principal place of business in the Commonwealth and

3) under Count IV because plaintiff brings a claim under the

Massachusetts Trade Secrets Act.   Not one of those references to

the Commonwealth, however, relates to Mr. Alwash’s contacts with

it.   In fact, Sensitech never alleges that Mr. Alwash either

traveled or sent material communications to Massachusetts with

respect to the negotiation, signing or performance of any

portion of the Distributor Agreement. See Grice, 280 F. Supp. 3d

at 279 (“Because [plaintiff] failed to make sufficient factual

allegations to show any personal in-forum contacts of the

Individual Defendants, this Court could not find personal

jurisdiction on the basis of [their] activities as company

owners or managers.”).

      Although the Agreement (which is between Sensitech and

LimeStone) contains a forum selection clause designating

Massachusetts as the proper forum, plaintiff’s argument that Mr.

Alwash is personally bound by that provision is unavailing.

Even though Mr. Alwash signed the Agreement, he did so only on

behalf of LimeStone, acting in his official capacity as a

corporate officer. See M-R- Logistics, 537 F. Supp. 2d at 280

(declining to apply a forum selection clause to corporate

officers who signed the agreement only in their official

capacities).




                               -12-
     Furthermore, while a court can also disregard the corporate

form for jurisdictional purposes if the individual defendant is

the “alter-ego” of the corporation, see id., the argument here

that Mr. Alwash and LimeStone are one-and-the-same is

underwhelming.    Although Mr. Alwash is the Managing Director and

owner of LimeStone, there is no evidence that he, for instance,

disregarded corporate formalities, siphoned away corporate funds

or used the entity as a shell for his own personal benefit or to

promote fraud. See Attorney General v. M.C.K., Inc., 736 N.E.2d

373, 381 n. 19 (Mass. 2000) (listing the 12 factors to be

considered when determining whether to set aside corporate

formalities).    Accordingly, Mr. Alwash’s position as the

Managing Director and owner of LimeStone cannot support this

Court’s exercise of personal jurisdiction over him.

         3. Defamation

     Plaintiff also contends that this Court has personal

jurisdiction over Mr. Alwash based upon the defamatory

statements he purportedly posted on his own and LimeStone’s

LinkedIn pages which relate to Sensitech, a Massachusetts-based

corporation.    In evaluating that contention, the Court will

side-step the statutory inquiry and move directly to the

constitutional analysis.    Although the bounds of § 3(c) of the

Massachusetts long-arm statute have been characterized as being




                                -13-
somewhat “murky”, the First Circuit Court of Appeals has stated,

in dicta, that:

     an allegedly tortious act committed outside the borders of
     Massachusetts, purposefully directed at the state and
     intended to cause injury there, could constitute an in-
     forum act within the meaning of section 3(c).

Ticketmaster-New York, Inc. v. Alioto, 26 F.3d 201, 205 (1st

Cir. 1994).   As is discussed below, the issue of whether an act

is “purposefully directed at the state and intended to cause

injury there” is precisely the inquiry with respect to the

second prong of the due process analysis.   Accordingly, the

Court may properly focus on the constitutional analysis and

assume that if it is satisfied, so too is the requirement of the

long-arm statute.

              i.    Relatedness

     The first prong of the due process inquiry concerns whether

“the claim underlying the litigation . . . directly arise[s] out

of, or relate[s] to, the defendant’s forum-state activities.”

Astro-Med, Inc., 591 F.3d at 9 (internal quotation marks

omitted).   Although that inquiry is a “flexible, relaxed

standard,” id. (internal citations omitted), it cautions that

the exercise of personal jurisdiction is improper if the

“defendant’s forum-state contacts seems attenuated and

indirect.” Harlow, 432 F.3d at 61.




                                  -14-
      In this case, Sensitech alleges that Mr. Alwash has several

Massachusetts contacts which relate to its defamation claim,

namely, that he posted on his and LimeStone’s LinkedIn pages

defamatory statements about a Massachusetts company which were

circulated and accessible to residents in the Commonwealth.

Thus, the injury to Sensitech was apparently suffered in

Massachusetts.     Those forum-state activities are sufficiently

related to Sensitech’s defamation claim to satisfy the first

prong of the due process appraisal. See Neelon, 2016 WL 3390686,

at *3 (finding the relatedness prong satisfied where “Defendants

published the press release broadly, including in Massachusetts

. . . [and] Plaintiff was injured in Massachusetts by the

publication in Massachusetts”).

             ii.    Purposeful Availment

      Sensitech’s personal jurisdiction claim falters, however,

at prong two of the constitutional analysis which requires

“purposeful availment by defendants of the privilege of

conducting business in [Massachusetts],” making any contacts

with it foreseeable and voluntary. Sawtelle v. Farrell, 70 F.3d

1381, 1389, 1393 (1st Cir. 1995); Astro-Med, Inc., 591 F.3d at

10.   Purposeful availment is required to ensure that specific

jurisdiction is premised on more than “random, isolated, or

fortuitous” contacts by defendant with the forum state or “the

unilateral activity of another party or third party.” See Burger


                                 -15-
King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985) (internal

citations and quotation marks omitted).

     In Hugel v. McNell, 886 F.2d 1 (1st Cir. 1989), the First

Circuit Court of Appeals considered the application of the

second factor in a defamation case.   The Court analyzed the

Supreme Court’s “stream of commerce” jurisprudence and noted

that placing a product into commerce, without more, does not

establish personal jurisdiction in places where that product

ends up. Id. at 4.   Similarly, in defamation cases a rule

emerged:

     defamatory “effect” [within a forum] by itself is not
     sufficient to confer jurisdiction over a foreign defendant.
     Rather, to make a prima facie showing, the victim of the
     defamatory statement must demonstrate that its author
     intended the libel to be felt in the forum state.

Noonan v. Winston Co., 902 F. Supp. 298, 305 (1st Cir. 1995)

(“Noonan I”) (emphasis in original) (summarizing Hugel).

     In this case, there is nothing to suggest that any act by

Mr. Alwash was “committed with sufficient purpose to satisfy the

intent requirement” of the purposeful availment prong. Noonan v.

Winston, Co., 135 F. Supp. 85, 90 (1st Cir. 1998) (“Noonan II”).

Although Mr. Alwash supposedly posted defamatory statements

about a Massachusetts-based company on his and LimeStone’s

LinkedIn pages, that, without more, cannot show that he targeted




                               -16-
Massachusetts rendering his contacts with the Commonwealth

voluntary and foreseeable.

      Sensitech has proffered no factual allegation indicating

that Mr. Alwash knew any of his posts would be viewed in

Massachusetts by Massachusetts residents, let alone that he

intended for them to be viewed here.   Thus, it cannot be

inferred that Mr. Alwash intended harm to be felt by Sensitech,

a company with offices throughout the world, in the

Commonwealth. Cf. Calder v. Jones, 465 U.S. 783, 789–90 (1995)

(finding personal jurisdiction because the defendants’

“intentional and allegedly tortious actions were expressly aimed

at [the forum state]”).   For those reasons, this Court declines

to exercise personal jurisdiction over Mr. Alwash.

IV.   Plaintiff’s Motion to Dismiss the Counterclaims for Failure
      to State a Claim

      A. Legal Standard

      District courts apply the same legal standard to motions to

dismiss counterclaims pursuant to Fed. R. Civ. P. 12(b)(6) as

they do when reviewing motions to dismiss a complaint. See,

e.g., Alongi v. Moores Crane Rental Corp., No. 12-cv-10055, 2012

WL 6589702, at *2 (D. Mass. Dec. 17, 2012).   To survive such a

motion, the subject pleading must contain sufficient factual

matter to state a claim for relief that is actionable as a

matter of law and “plausible on its face.” Ashcroft v. Iqbal,



                               -17-
556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)).   A counter-claim is facially

plausible if, after accepting as true all non-conclusory factual

allegations, the court can draw the reasonable inference that

the counter-defendant is liable for the misconduct alleged.

Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1, 12 (1st Cir.

2011).

     When rendering that determination, a court may not look

beyond the facts alleged in the counterclaims, documents

incorporated by reference therein and facts susceptible to

judicial notice. Haley v. City of Boston, 657 F.3d 39, 46 (1st

Cir. 2011).   A court also may not disregard properly pled

factual allegations even if actual proof of those facts is

improbable. Ocasio-Hernandez, 640 F.3d at 12.   Rather, the

relevant inquiry focuses on the reasonableness of the inference

of liability that the moving party is asking the court to draw.

Id. at 13.

     B. Application

         1. Breaches of Contract and Implied Warranty of Good
          Faith and Fair Dealing (Counts I & II)

     Under Massachusetts law, to prove a breach of contract, a

counter-claimant must demonstrate that:

     [1] there was an agreement between the parties; [2] the
     agreement was supported by consideration; [3] the [counter-
     claimant] was ready, willing, and able to perform his or
     her part of the contract; [4] the [counter-]defendant


                               -18-
     committed a breach of the contract; and [5] the [counter-
     claimant] suffered harm as a result.

Bulwer v. Mount Auburn Hosp., 46 N.E.3d 24, 39 (Mass. 2016).

     Furthermore, in Massachusetts, “a covenant of good faith

and fair dealing is implied in every contract.” Shaulis v.

Nordstrom, Inc., 120 F. Supp. 3d 40, 54 (D. Mass. 2015) (citing

Uno Rests., 805 N.E.2d at 964).    The covenant provides that the

parties will

     deal honestly and in good faith in both the
     performance and enforcement of the terms of their
     contract.

Id. (quoting Hawthorne’s, Inc. v. Warrenton Realty, Inc., 606

N.E.2d 908, 914 (Mass. 1993)).    It is breached “when one party

violates the reasonable expectations of the other.” A.L. Prime

Energy Consultant, Inc. v. Mass. Bay Transp. Auth., 95 N.E.3d

547, 560 (Mass. 2018).

     It is undisputed that the Distributor Agreement forms a

binding agreement between the parties which is governed by

Massachusetts law.   Defendants maintain that Sensitech breached

that Agreement and its implied covenant of good faith and fair

dealing by selling to LimeStone recycled and unsuitable products

for distribution, engaging a third-party distributor to compete

with LimeStone and terminating the contract in retaliation for

LimeStone raising concerns about the quality of Sensitech’s

product and services.



                                 -19-
     Accepting those factual allegations as true, this Court

concludes that defendants have stated a claim for breach of

contract and the attendant implied covenant of good faith and

fair dealing.   The counter-claims permit the reasonable

inference that Sensitech breached, for instance, the provision

in the Distributor Agreement naming LimeStone as the exclusive

distributor of Sensitech’s products in the UAE and Saudi Arabia.

Specifically, LimeStone alleges plausibly that Sensitech engaged

a third-party distributor in the UAE in 2018, i.e. Tardigrad,

“in direct competition with LimeStone”.    Such conduct, if

proven, contravenes the Agreement’s exclusivity provision and

thus constitutes a breach of contract.    For that reason, the

Court declines to dismiss Counts I and II of the counter-claims.

       2. Tortious Interference (Counts III–V)

     A claim for tortious interference with a contract or

business relationship under Massachusetts law requires the

counter-claimant to prove that

     1) he had a contract [or business relationship] with a
     third party, 2) the [counter-]defendant knowingly induced
     the third party to break that contract [or business
     relationship], 3) th[at] interference, in addition to being
     intentional, was improper in motive or means and 4) the
     [counter-claimant] was harmed by the [counter-]defendant’s
     actions.

Psy-Ed Corp. v. Klein, 947 N.E.2d 520, 536 (Mass. 2011); see

also Hamann v. Carpenter, 937 F.3d 86, 93 (1st Cir. 2019).    A

party cannot “tortiously interfere” with a contract or business


                                 -20-
relationship to which he is a party. Psy-Ed Corp., 947 N.E.2d at

537.

       In order to establish a claim for tortious interference

with a prospective economic advantage, on the other hand, a

counter-claimant must show that 1) it had a business

relationship or contemplated “contract of economic benefit”

which 2) the offending party was aware of and, nonetheless,

3) intentionally and maliciously interfered with, 4) thereby

causing harm to the counterclaimant via “loss of that

advantage”. Fisher v. Stigliz, 302 F. Supp. 3d 457, 460 (D.

Mass. 2018).

       Defendants contend that Sensitech tortiously interfered

generally with their contracts, business relationships and

prospective economic advantages by supplying LimeStone with

recycled and unsuitable equipment for distribution to the

network of downstream customers that LimeStone had developed.

Those allegations fall short of stating a plausible claim for

tortious interference, however, because they fail to identify

any specific contract, relationship or opportunity that was lost

as a result of Sensitech’s conduct.    Nor do they suggest that

any specific downstream customer disapproved of Sensitech’s

product or that Sensitech was aware of any such disapproval. See

Fisher, 302 F. Supp. 3d at 460 (“Plaintiff does not allege

whether the Defendants were aware of his customers, nor does he


                                -21-
specify the opportunity that was lost, whether the Defendants

were aware of specific opportunity, or that they employed

improper means to interfere with that opportunity.”).

      Moreover, even if Sensitech did interfere with any current

or prospective contract, business relationship or economic

advantage of LimeStone, none of the facts alleged in the

counter-claims indicates that, in doing so, Sensitech acted with

the requisite malice or intent.    Thus, defendants’ counter-

claims for tortious interference (Counts III–V) will be

dismissed.

          3. Violation of M.G.L. c. 93A (Count VI)

      Chapter 93A proscribes those engaged in trade or commerce

from employing “unfair methods of competition and unfair or

deceptive acts or practices” and authorizes businesses to sue

one another for engaging in such practices. M.G.L. c. 93A, §§ 2,

11.   When determining whether an act or practice is unfair under

that Chapter, a court assesses

      (1) whether the practice . . . is within at least the
      penumbra of some common-law, statutory, or other
      established concept of unfairness; (2) whether it is
      immoral, unethical, oppressive, or unscrupulous; [and]
      (3) whether it causes substantial injury to consumers
      (or competitors or other business [people]).

City of Beverly v. Bass River Golf Mgmt., Inc., 93 N.E.3d 852,

863 (Mass. App. Ct. 2018) (alterations in original) (quoting PMP

Assocs., Inc. v. Globe Newspaper Co., 321 N.E.2d 915 (Mass.



                                 -22-
1975)); see also Skehel v. DePaulis, No. 13-cv-11202, 2017 WL

2380164, at *3 (D. Mass. June 1, 2017) (“To be actionable, the

challenged misconduct must rise to the level of an extreme or

egregious business wrong, commercial extortion, or similar level

of rascality that raises an eyebrow of someone inured to the

rough and tumble of the world of commerce.” (internal quotation

marks omitted)); Madan v. Royal Indem. Co., 532 N.E.2d 1214,

1217–18 (Mass. App. Ct. 1989); Levings v. Forbes & Wallace,

Inc., 396 N.E.2d 149, 153 (Mass. App. Ct. 1979) (Kass, J.).

     Defendants assert that Sensitech engaged in unfair or

deceptive practices by 1) advertising new, properly tested

monitors but instead selling LimeStone recycled, unsuitable

equipment, 2) engaging a third-party distributor to compete with

LimeStone, 3) retaliating against LimeStone for complaining

about the quality of the products by blocking LimeStone’s orders

for equipment and wrongfully terminating the Agreement and,

thereafter, 4) misappropriating the network LimeStone developed

in the Middle East and selling directly to those customers.

     Typically, a mere breach of contract, without more, does

not amount to a Chapter 93A violation but a knowing violation of

a contractual obligation for the purpose of securing an

unwarranted benefit can. See Diamond Crystal Brands, Inc. v.

Backleaf, LLC, 803 N.E.2d 744 (Mass. 2004).   Such a violation is

precisely what LimeStone’s, albeit sparse, factual allegations


                              -23-
state here, namely, that Sensitech blocked LimeStone’s orders

for equipment and wrongfully terminated the Distributor

Agreement while simultaneously continuing to sell products to

LimeStone’s customer network.    Those facts state a colorable

claim for a Chapter 93A violation and the Court will, therefore,

deny Sensitech’s motion to dismiss Count VI of the counter-

claims.

          4. Violation of the Sherman Antitrust Act (Count VII)

     Plaintiff moves to dismiss LimeStone’s Sherman Antitrust

Act (“the Act”) counter-claim based upon Section 6a of the

Foreign Trade Antitrust Improvements Act of 1982 (“FTAIA”) which

provides that Sections 1 through 7 of the Act:

     shall not apply to conduct involving trade or commerce
     (other than import trade or import commerce) with foreign
     nations unless—
            (1) such conduct has a direct, substantial, and
            reasonably foreseeable effect—
                 (A) on trade or commerce which is not trade or
                 commerce with foreign nations, or on import trade
                 or import commerce with foreign nations; or
                 (B) on export trade or export commerce with
                 foreign nations, of a person engaged in such
                 trade or commerce in the United States; and
            (2) such effect gives rise to a claim under the
            provisions of 1 to 7 of this title, other than this
            section.
     The United States Supreme Court has clarified that the

FTAIA removes from the Act’s reach:

     (1) export activities and (2) other commercial activities
     taking place abroad, unless those activities adversely


                                 -24-
     affect domestic commerce, imports to the United States, or
     exporting activities of one engaged in such activities
     within the United States.

F. Hoffmann-La Roche Ltd. v. Empagran S.A., 542 U.S. 155, 161

(2004).

     The Court agrees with plaintiff that defendants’ counter-

claim under the Sherman Antitrust Act is barred by the FTAIA.

Nothing in defendants’ answer or counter-claims allege plausibly

that the conduct of Sensitech has had an adverse impact on

domestic trade or commerce.    In fact, the injuries alleged by

defendants are only to LimeStone, a corporation incorporated in

Dubai with its principal place of business there and which has a

network of customers in the Middle East. See F. Hoffmann-La

Roche, 542 U.S. at 165 (“Congress sought to release domestic

(and foreign) anticompetitive conduct from Sherman Act

constraints when that conduct causes foreign harm.” (emphasis in

original)).    Although defendants allege that some of their

downstream customers were subcontractors to the United States

Army, that is neither a substantial nor direct enough contact to

fall within an exception set forth in the FTAIA.

          5. Misappropriation of Trade Secrets (Counts VIII–X)

     A counter-claimant can establish misappropriation of trade

secrets under M.G.L. c. 93, § 42 by proving that the offending

party acquired the trade secret through improper means

(including by theft, bribery, misrepresentation or breach of


                                 -25-
contract but not by reverse engineering) or by disclosing or

using the trade secret of another obtained through improper

means without that person’s consent. M.G.L. c. 93, § 42.   A

counterclaimant may also bring a claim under the Defend Trade

Secrets Act (“DTSA”) if it is related to a product or service

used in or intended to be used in interstate or foreign

commerce. 18 U.S.C. § 1836(b)(1).    The standard for

misappropriation under the DTSA is substantially similar to that

under Massachusetts law. Compare 18 U.S.C. § 1839(5)–(6) with

M.G.L. c. 93, § 42(1)–(2).

     To prevail on a claim of misappropriation of trade secrets

under Massachusetts law, a counter-claimant must establish that

1) the information at issue constitutes a trade secret, 2) the

counter-claimant took reasonable measures to secure the

confidentiality of the information and 3) the counter-defendant

obtained the trade secret through improper means. Optos, Inc. v.

Topcon Medical Systems, Inc., 777 F. Supp. 2d 217, 238 (D. Mass.

2011); see also M.G.L. c. 93, § 42(4) (defining “trade secret”).

A trade secret is any confidential information used in a

business that “gives [the owner] an advantage over competitors

who do not know or use it”. Optos, Inc., 777 F. Supp. 2d at 238

(quoting J.T. Healy & Son, Inc. v. James A. Murphy & Son, Inc.,

260 N.E.2d 723, 729 (Mass. 1970)).    Matters of public knowledge

or information generally known in an industry cannot be a trade


                              -26-
secret. J.T. Healy, 260 N.E.2d at 729.

     Nowhere in defendants’ counter-claims do they allege any

specific trade secret that Sensitech purportedly obtained, nor

do they describe the measures LimeStone took to protect the

secrecy of that information or the improper means Sensitech

supposedly used to obtain it.   Instead, LimeStone merely states

that,

     Sensitech has stolen unlawfully [sic] taken away, concealed
     and/or copied LimeStone’s Confidential Information with the
     intent to convert such Confidential Information for its own
     use.

Such conclusory allegations fail to state a claim for relief.

For that reason, Counts VIII, IX and X of defendants’ counter-

claims will be dismissed.

        6. False Designation of Origin (Count XI)

     Section 43(a)(1)(B) of the Lanham Act prohibits “commercial

advertising or promotion” that “misrepresents the nature,

characteristics, [or] qualities” of a product. 15 U.S.C.

§ 1125(a)(1)(B).   To prevail on a claim brought under that

provision, a counter-claimant must show that

     (1) the [counter-]defendant made a false or misleading
     description of fact in a commercial advertisement about
     [its] own or another’s product; (2) the misrepresentation
     is material . . . ; (3) [it] actually deceives or has the
     tendency to deceive a substantial segment of its audience;
     (4) the [counter-]defendant placed the false or misleading
     statement in interstate commerce; and (5) the [counter-
     claimant] has been or is likely to be injured as a result
     of the misrepresentation, either by direct diversion of
     sales or by a lessening of goodwill associated with its


                                -27-
     products.

Cashmere & Camel Hair Mfrs. Inst. v. Saks Fifth Ave., 284 F.3d

302, 310–11 (1st Cir. 2002) cert. denied, 537 U.S. 1001 (2002).

     Under this Count, defendants assert that Sensitech marketed

its products in a misleading manner by advertising their

equipment as new and properly-tested but apparently selling to

LimeStone equipment that was recycled and defective.    Defendants

contend that, as a result, LimeStone unknowingly overcharged its

downstream customers for recycled equipment and that ultimately

damaged its business and reputation.   Those allegations, taken

as true, plausibly state a claim under the Lanham Act for false

advertising. See Lexmark Intern., Inc. v. Static Control

Components, Inc., 572 U.S. 118, 133 (2014) (holding that a

plaintiff suing under § 1125(a) must show economic or

reputational injury which can occur “when deception of consumers

causes them to withhold trade from the plaintiff”).    Sensitech’s

motion to dismiss Count XI will, therefore, be denied.

       7. Malicious Abuse of Process (Count XII)

     In order to succeed on a claim for abuse of process under

Massachusetts law, a moving party must prove that 1) a process

was used 2) for an ulterior or illegitimate purpose 3) resulting

in damage. Psy-Ed Corp., 947 N.E.2d at 535.   Such process

“refers to the papers issued by a court to bring a party or

property within its jurisdiction”. Powers v. Leno, 509 N.E.2d


                              -28-
46, 48 (Mass. App. Ct. 1987).

     To establish ulterior purpose, a counterclaimant must show

that the offending party had

     more than the intent to harass; there must be intention to
     use process for coercion or harassment to obtain something
     not properly part of the suit.

Children’s Hospital Corp. v. Cakir, 183 F. Supp. 3d 242, 249 (D.

Mass. 2016) (internal quotation omitted).

     Here, defendants have identified no factual allegations to

indicate that plaintiff brought this lawsuit for an ulterior

purpose.   Defendants maintain that the purpose for which

Sensitech brought this action was to silence LimeStone and

prevent it from disseminating information about Sensitech’s

purportedly fraudulent behavior.   That purpose, however, is not

ulterior but rather one of the express reasons Sensitech sued

LimeStone, i.e. to restrain LimeStone from making statements

about Sensitech that are false, defamatory or otherwise designed

to harm its business. See Children’s Hospital, 183 F. Supp. 3d

at 250 (requiring the use of process as a threat to coerce “a

collateral advantage not properly involved in the proceeding.”).

Because defendants have not alleged plausibly that, in bringing

this action, Sensitech “aim[ed] to further a purpose other than

winning the lawsuit”, id. (internal citation omitted), it has

failed to state a claim for malicious abuse of process.




                                -29-
                                 ORDER

     For the foregoing reasons, the motion of defendant Samer

Alwash to dismiss the complaint against him for lack of personal

jurisdiction (Docket No. 66) is ALLOWED and the motion of

plaintiff Sensitech Inc. to dismiss defendants’ counter-claims

for failure to state a claim (Docket No. 76) is, with respect to

defendants’ counter-claims for

     - Tortious Interference (Counts III–V);

     - Violation of the Sherman Antitrust Act (Count VII);

     - Misappropriation of Trade Secrets (Counts VIII–X); and

     - Malicious Abuse of Process (Count XII),

ALLOWED, but is otherwise DENIED.


So ordered.

                                   /s/ Nathaniel M. Gorton
                                   Nathaniel M. Gorton
                                   United States District Judge

Dated July 9, 2021




                                 -30-
